IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-15-00083-CV

                       IN RE CHARLES ROBERT BLAKE


                                Original Proceeding


                           MEMORANDUM OPINION


      Charles Robert Blake’s amended petition for writ of mandamus is denied.

      Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of

the fees from the accounts receivable of the Court in no way eliminates or reduces the

fees owed.

                                          TOM GRAY
                                          Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed April 30, 2015
[OT06]




In re Blake                                  Page 2